                                                                                    
                                                                                              
 
                                                                                                            Exhibit
10.1

EIGHTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Amendment") is entered into as of November 13, 2014, by and among TELOS
CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a Delaware
corporation ("Xacta"; Telos and Xacta are each a "Borrower" and collectively,
the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation ("Ubiquity"),
TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and Teloworks are
each, a "Credit Party" and collectively, the "Credit Parties"; the Credit
Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010, (as amended, restated or otherwise modified from time to time, the
"Loan Agreement");
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
2.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the Loan Agreement is hereby amended
as follows:
 
(a)            Section 6.3(a)(iii) of the Loan Agreement is amended and restated
in its entirety as follows:
 
(iii)            for each month that is the date on which a financial covenant
in Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20; provided that (A) subject to
clause (B) below, the Compliance Certificate to be delivered pursuant to this
Section 6.3(a)(iii) with respect to the month ended December 31, 2014 shall not
be required to be delivered until February 28, 2015 and (B) the Compliance
Certificate to be delivered with respect to the month ended December 31, 2014
shall not be required to be delivered so long as Administrative Borrower and
Required Lenders have agreed to amend Section 7.20 in a manner satisfactory to
Required Lenders on or prior to February 28, 2015.
(b)            Section 6.3(c) of the Loan Agreement is amended and restated in
its entirety as follows:
(c) as soon as available, but in any event (x) on or prior to January 31, 2015
with respect to Parent's fiscal year commencing on January 1, 2015, and (y) 30
days prior to the start of each of Parent's fiscal years thereafter,
(i)            copies of Companies' Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
sole discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Parent as being such officer's good faith best estimate of the
financial performance of Parent and its Subsidiaries during the period covered
thereby,
(c)            Section 7.20(a)(i) of the Loan Agreement is amended and restated
in its entirety as follows:
 
(i)
Minimum EBITDA.  EBITDA for the 12 month period ending on each quarter-end from
and after the quarter ending December 31, 2014 of at least $7,500,000, by way of
clarification there shall be no test of Section 7.20(a)(i) for the fiscal
quarter ended September 30, 2014; and

(d)            Section 7.20(a)(ii) of the Loan Agreement is amended and restated
in its entirety as follows:
 
(ii)            Minimum Recurring Revenue.  TTM Recurring Revenue for the
quarter ending September 30, 2014 of at least $4,500,000, and TTM Recurring
Revenue, measured on a quarter-end basis for each quarter ending from and after
the quarter ending December 31, 2014, of at least $5,000,000.
(e)            A new Section 7.20(c) is hereby added to the Loan Agreement to
read as follows:
 
(c)            Fail to maintain:
(i)            Liquidity.  the sum of (A) Excess Availability plus (B) the
aggregate cash of Borrowers held in deposit accounts subject to a Control
Agreement in favor of Agent (the sum of (A) and (B) above as of any date of
determination, "Liquidity"), of least $700,000 at any time; provided that if
Liquidity shall on any Business Day be less than $700,000 when Liquidity was at
least $700,000 on the preceding Business Day (each such event, a "Liquidity
Event"), with respect to the first two Liquidity Events occurring after November
13, 2014 (it being understood that if a third Liquidity Event occurs after
November 13, 2014, an immediate Event of Default which may not be cured shall
exist) any Event of Default arising as a result of a breach of this Section
7.20(c)(i) shall be deemed cured, so long as Liquidity at no time is less than
$500,000 (it being understood that if Liquidity is less than $500,000 at any
time, an immediate Event of Default which may not be cured shall exist), in the
event that Liquidity thereafter increases to no less than $700,000 within 2
Business Days following the date of the occurrence of such Liquidity Event.
3.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
 
4.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Borrowers shall have delivered to Agent such other documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment after giving effect to the effectiveness of this Amendment; and
(d)            All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
 
5.            Reaffirmation and Confirmation; Acknowledgement.  Each Company
hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of such Company, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Loan Agreement or any other Loan Document.  Each Company hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by each
Company in all respects.  Each Company agrees that it shall negotiate in good
faith to reset the covenants set forth in Section 7.20 of the Credit Agreement
on or prior to February 28, 2015 and each Company acknowledges and agrees that
(a) Agent and each Lender have no obligation to amend the covenants set forth in
Section 7.20 after the date hereof and (b) a Compliance Certificate with respect
to the covenants tested December 31, 2014 shall be delivered pursuant to Section
6.3(a)(iii) (as amended pursuant to this Amendment) on or prior to February 28,
2015 unless Agent and Required Lenders waive or amend such requirement in a Loan
Document executed after the date of this Amendment.
 
6.            Agreement to Provide Weekly Liquidity Forecast.  Until such time
that Agent shall expressly notify the Companies in writing that such forecasts
are no longer required, Companies hereby agree to deliver to Agent a weekly
liquidity forecast, not later than the third (3rd) Business Day of each calendar
week, in form and substance satisfactory to Agent in the form of the weekly
liquidity forecast that have been delivered to Agent by Companies prior to the
date of this Amendment.  Each Company acknowledges and agrees that the failure
of the Companies to comply with the covenant in this Section 6 shall constitute
an immediate Event of Default.
 
7.            Miscellaneous.
 
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by‑laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the Loan Documents to be performed by it on or before the date hereof and as of
the date hereof, it is in compliance with all applicable terms and provisions of
the Loan Agreement and each of the Loan Documents to be observed and performed
by it and no Event of Default or Default (other than the Existing Defaults) has
occurred.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
 
(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
 
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
8.            Release.
 
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
 
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
 
(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
[signature pages follow]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Matthew Maclay
Name
Matthew Maclay
Title
Director
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Jefferson V. Wright
Title
EVP & General Counsel
       
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
EVP & General Counsel
       
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
EVP & General Counsel
       
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David S. Easley
Title
President